USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 7/8/2021
                                    MEMO ENDORSED                                                      Huth
                                                                                                    Reynolds
                                                                                                                     L

                                                                                                                     L

                                                                                                                     P



       Matthew J. Reynolds • 646.872.9353 • reynolds@huthreynolds.com • 7800 Grampian Court, Chesterfield VA 23838


                                                                                                     July 8, 2021

      Via ECF

      Chambers of Hon. Valerie Caproni, United States District Judge
      U.S. District Court for the Southern District of New York
      40 Foley Square, Room 240
      New York, NY 10007

             Re:      HC2 Station Group, Inc. v. Radiant Life Ministries, Inc., Case No. 1:20-cv-01861-
                      VEC: Corrected Second Joint Update Regarding Pending Prospective Settlement

      Dear Judge Caproni:

               Pursuant to section 2.C of this Court’s Individual Practices in Civil Cases and this Court’s
      March 22, 2021 Order, ECF No. 43, Plaintiff HC2 Station Group, Inc. (“HC2”) and Defendants
      Radiant Life Ministries, Inc. (“RLM”) and Michael Jerome Daly, Esq. (“Daly” and, collectively
      with HC2 and RLM, the “Parties”), by their respective undersigned attorneys, jointly write to
      provide the Court with a further update on the prospective settlement and voluntary dismissal of
      this litigation. The written asset purchase agreement (“APA”) between HC2 and Faith
      Broadcasting Network, Inc. (“FBN”, an entity under common ownership and control with RLM),
      which provides for the execution of a settlement agreement and the voluntary dismissal of this
      litigation, with prejudice, in connection with its closing, has received the consent of the Federal
      Communications Commission (the “FCC”). The Parties and FBN jointly anticipate that the
      closing on the APA and execution of the associated settlement agreement will take place on or
      around Monday, July 26, 2021, with Plaintiffs’ voluntary dismissal to follow on the next business
      day thereafter.

              Consequently, in order to avoid incurring unnecessary legal fees and expenses pending the
      closing on the APA and the settlement and voluntary dismissal of this litigation, the Parties now
      jointly request that this Court stay all deadlines and conference dates in this case until either (a)
      Plaintiff voluntarily dismisses this case, with prejudice, in connection with that closing or (b) the
      Parties file with the Court, by no later than July 30, 2021, a further joint status update.

             The Parties respectively preserve their previously stated positions (e.g., with respect to the
      service of contention interrogatories) and, in the event that this litigation is not settled and
      voluntarily dismissed, will work collaboratively to conclude documentary and written discovery
      and schedule and conduct depositions, by videoconference or other suitable means in light of
      public health restrictions.



                         Admitted to practice in New York, Virginia, and the District of Columbia
                                                                                     Huth
                                                                                                     L
Page 2                                                                                               L
July 8, 2021                                                                      Reynolds           P




       The Parties have made six prior requests to extend certain discovery deadlines and pretrial
conference dates (by joint letters dated August 10, 2020, October 5, 2020, November 10, 2020,
January 8, 2021, February 8, 2021, and March 8, 2021), and all Parties consent to the new dates
proposed herein.

Respectfully submitted,

 S/ Matthew J. Reynolds                                /s/ Thomas F. Urban II
Matthew J. Reynolds (MR 5740)                         Thomas F. Urban II (admitted pro hac vice)
Karl C. Huth (KH 0000)                                Fletcher, Heald & Hildreth, PLC
Huth Reynolds LLP                                     1300 17th Street North, Suite 1100
41 Cannon Court                                       Arlington, Virginia 22209
Huntington, NY 11743                                  (703) 812-0400
(212) 731-9333                                        (703) 812-0486 (fax)
reynolds@huthreynolds.com                             urban@fhhlaw.com
huth@huthreynolds.com
                                                      Counsel for Defendants Radiant Life
Counsel for Plaintiff HC2 Station Group, Inc.         Ministries, Inc. and Michael Jerome Daly,
                                                      Esq.


Application GRANTED.

The Clerk of Court is respectfully directed to close the
open motions at docket entries 44 and 45.

SO ORDERED.



                           Date: July
                                 Ju 8, 2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
